Lumpkin, J.
1. In order to admit in evidence in this State a transcript of a will and its probate in another State of the Union, it is not sufficient that the clerk of the court where the probate was made shall certify under the seal of the court that the transcript is correct as appears of record in his office, but it is also necessary that the judge, chief justice, or presiding magistrate of the court shall certify that the attestation is in due form. Civil Code, § 5237’.
2. Where the correct rejection of a transcript of a will and its probate from another State necessitates the grant of a nonsuit, rulings as to other evidence, whether correct or erroneous, will not cause a reversal.

Judgment affirmed.


All the Justices concur, except Simmons, C. J., absent.

John M. Stubbs, S. B. Baker, and Akerman & Akerman, for plaintiff. William Faircloth, G-. U. Williams, W. F. Simmons and J. K. Hines, for defendants.